DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehsani (Stacking sequence optimization of laminated composite grid plates for maximum buckling load using genetic algorithm).

Regarding claim 1, Ehsani teaches a structural panel for an aerospace vehicle (page 1, first sentence below “Introduction”), comprising: a single sheet of material (Fig. 1b, combination of layers 1 and 2), the material comprising a first raised pattern on a first side (layer 1, Fig. 1b), and a second raised pattern on a reverse side (layer 2, Fig. 1b), wherein a repeating portion of the first raised pattern is substantially identical in size and shape to a repeating portion of the second raised pattern (identical patterns rotated at an angle θ, Fig 1b), and is rotated at an angle θ to the first raised pattern (page 2, right column, lines 4-6).

Regarding claim 3, Ehsani teaches the structural panel of claim 1, wherein the structural panel comprises a center plane between the first side and second side (center plane along the panel meeting plane between layers 1 and 2 Fig. 1b), and wherein the first raised pattern projects a substantially uniform depth d_1 from the center plane, and the second raised pattern projects a substantially uniform depth d_2 from the center plane in a reverse direction (Fig. 1b layers 1 and 2 have uniform depths in opposite directions of the plane between them; page two, right column, lines 15-16).

Regarding claim 4, Ehsani teaches the structural panel of claim 3, wherein d_1 = d_2 to within a manufacturing tolerance (page two, right column, lines 15-16).

Regarding claim 5, Ehsani teaches the structural panel of claim 1, wherein the repeating portion of the first raised pattern is substantially rectangular (orthogrid layers, page 2, right column, lines 4-6).

Regarding claim 6, Ehsani teaches the structural panel of claim 1, wherein the repeating portion of the second raised pattern is square to within a manufacturing tolerance (Fig. 1c).

Regarding claim 7, Ehsani teaches the structural panel of claim 6, wherein θ≈45° (Fig. 1b, θ=45°).

Regarding claim 8, Ehsani teaches the structural panel of claim 6, wherein the rotated squares of the second raised pattern are oriented to substantially diagonally double bisect the squares of the first raised pattern (Fig. 1c).

Regarding claim 9, Ehsani teaches the structural panel of claim 6, wherein the rotated squares of the second raised pattern are oriented to irregularly intersect the squares of the first raised pattern (Fig. 1c).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani (Stacking sequence optimization of laminated composite grid plates for maximum buckling load using genetic algorithm) in view of Griess (EP 2650120).

Regarding claim 10, Ehsani teaches an aerospace vehicle, comprising: 
A panel comprising an intermediary plane (plane between layers 2 and 3 Fig. 1a or between layers 1 and 2 Fig. 1b) having on opposite faces a first side and a second side (Fig. 1a layers 2 and 3 or Fig. 1b layers 1 and 2), the first and second sides comprising respective first and second pattern features (Fig. 1a/b), the first and second pattern features overlaid so that cell wall features of one side substantially intersect interior pocket features of the other side (Fig. 1c for example, Fig. 1a intersects pocket features as well when combined).
Ehsani does not specifically disclose the aerospace vehicle having motive and control subsystems. Ehsani may not explicitly disclose motive and control subsystems, but the teachings of Ehsani are within the field of vehicles and aerospace applications (page 1, first sentence below “Introduction”), and aerospace vehicles are well known to have motive and control subsystems, as shown by Griess (Fig. 20: motive subsystem 88, control subsystems 92/94/as depicted on wings 84; Fig. 29: motive subsystem 148, control subsystem 150). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the invention of Ehsani to a vehicle that includes motive and control subsystems in order to move and control the vehicle. 
Ehsani does not specifically disclose the use of metal for the overlapping grid structure, however Griess teaches an airframe comprising at least one reinforced metal panel (Fig. 4, column 2, lines 14-16) created by lamination (column 2, lines 21-23), as in Ehsani. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ehsani with the metal layers as taught in Griess. Doing so would increase the strength of the panel, improving the robustness of the aerospace vehicle. 

Regarding claims 11 and 12, Ehsani teaches the aerospace vehicle of claim 10. Ehsani, as modified, teaches a metal panel having a pattern. Although Ehsani doesn’t teach making the panel by machining, etching, 3D printing, injection molding, or casting, it would have been obvious to one of ordinary skill in the art before the effective filing date that the panel could be made using these techniques. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Regarding claim 13, Ehsani teaches the aerospace vehicle of claim 10, wherein the first side and the second side comprise a different repeating pattern (Fig. 1a, layers 2 and 3).

Regarding claim 14, Ehsani teaches the aerospace vehicle of claim 13, wherein the first side repeating pattern is an isogrid pattern (Fig. 1a, layer 3), and the second side repeating pattern is a square pattern (Fig. 1a, layer 2).

Regarding claim 15, Ehsani teaches the aerospace vehicle of claim 10, wherein the first side and the second side comprise an identical repeating pattern to within a manufacturing tolerance (Fig. 1b, layers 1 and 2 both the same pattern, rotated 45°).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsani (Stacking sequence optimization of laminated composite grid plates for maximum buckling load using genetic algorithm) as applied to claim 1 above, and further in view of Griess (EP 2650120).

Regarding claim 2, Ehsani teaches the structural panel of claim 1. Ehsani does not appear to specifically disclose the structural panel being in a rotary aircraft, however, Ehsani does disclose use in aerospace vehicles (page 1, first sentence below “Introduction”). Griess teaches wherein the aerospace vehicle is a rotary aircraft (Fig. 29; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ehsani with the use in a rotary aircraft. Doing so would provide a stiffened panel to improve buckling load while reducing weight for use on a rotary vehicle, in order to improve efficiency of the rotary vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carleton (US 11186518) and Holman (US 6029933) shows a panel having raised patterns on both sides.
Brenneis (US 6684593) shows a structural grid panel for an aerospace vehicle with a raised pattern.
Doty (US 9321241) shows two differing patterns meeting for a structural component of an aerospace vehicle.
Ros (US 20200247083) shows overlapping square patterns for a structural element. 
Paul (DE 102007046478) shows laminated metal sheets to create a structural panel. 
Ehsani (Influence of Employing Laminated Isogrid Configuration on Mechanical Behavior of Grid Structures) shows laminated isogrid panels for an aerospace vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647